DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 1-6, 12, and 15 stand rejected under Section 102(a)(2) over Choi ’582.  Claims 14 and 20 stand rejected under Section 102(a)(2) or in the alternative as obvious over Choi ’582.  Claims 1-3, 6, and 15 stand rejected under Section 102(a)(1)/(a)(2) over Choi ’856.  Claim 12 stands rejected under Section 102(a)(1)/(a)(2) over Choi ’856 with evidence from Lee.  Claims 13, 14, and 20 stand rejected under Section 103.  Claims 8-11 and 17-19 stand rejected under Section 112(b).  Claims 8-11 and 17-19 stand objected to.  The drawings and specification stand objected to.  Claims 7-11 and 16-19 stand objected to for depending from a rejected base claim, but have been indicated as having allowable subject matter if placed in independent form.
Applicants amended claims 1, 2, 4, 5, 7, 9-11, 14-16, and 18-20 and canceled claims 6 and 8.  Applicants provided amendments to the specification, and provided replacement drawings.  Applicants argue that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings are withdrawn.
Specification: Applicants’ amendments address the previously noted objections to the specification and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted claim objections are withdrawn.
Section 112(b) rejections: Applicants’ amendments address the previously noted Section 112(b) rejections and are accepted and entered.  No new matter has been added.  The previously noted Section 112(b) rejections are withdrawn.
Section 102 rejections: Applicants’ amendments overcome the previously noted Section 102 rejections and are accepted and entered.  No new matter has been added.  These rejections are withdrawn.
Section 103 rejections: Applicants’ amendments overcome the previously noted Section 103 rejections and are accepted and entered.  No new matter has been added.  These rejections are withdrawn.
Updated searches yielded no new prior art that anticipates or renders obvious the claims, or that could be used with the previously cited prior art to render obvious the claims.  For these reasons, claims 1-5, 7, and 9-20 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicants’ representative, Mr. James J. Bosco, Jr., on Tuesday, May 31, 2022.
The application has been amended as follows: 
Claims
Claim 15, line 14: Change “the substrate” to “a substrate”.
Claim 15, lines 14-15: Change “the material of the first material layer” to “a material of the first material layer”.
Claim 15, line 15: Change “has” to “having” and change “the material of the second” to “a material of the second”.
Claim 16, line 7: Change “the side surface” to “a side surface”.
Claim 16, line 8: Change “the side surface” to “a side surface”.
Claim 16, line 10: Change “the portion” to “a portion” and “the bottom surface” to “a bottom surface”.
Claim 16, line 11: Change “the side surface” to “a side surface”.

Reasons for Allowance
Claims 1-5, 7, and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “wherein the third layer is farther from a substrate of the display panel than the fourth layer; […] the material of the third layer is the same as that of the first layer, and the material of the fourth layer is the same as that of the second layer”, in combination with the remaining limitations of the claim.
With regard to claims 2-5, 7, and 9-13: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 14: The claim has been found allowable because the prior art of record does not disclose “wherein the third layer is farther from a substrate of the display panel than the fourth layer; […] the material of the third layer is the same as that of the first layer, and the material of the fourth layer is the same as that of the second layer”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 14 above.
With regard to claim 15: The claim has been found allowable because the prior art of record does not disclose “a source and a drain of the thin film transistor including a third layer and a fourth layer, […] providing a first material layer and a second material layer, wherein the first material layer is farther from a substrate of the display panel than the second material layer, a material of the first material layer having greater etching resistance than a material of the second material layer; forming the first material layer within the inner non-display area into the first layer and forming the first material layer within the display area into the third layer; and forming the second material layer within the inner non-display area into the second layer and forming the second material layer within the display area into the fourth layer”, in combination with the remaining limitations of the claim.
With regard to claims 16-19: The claims have been found allowable due to their dependency from claim 15 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897